Exhibit 10.3

STOCK-SETTLED STOCK APPRECIATION RIGHT AGREEMENT

[Drafting Note: Items in brackets may be deleted or modified in some award
agreements]

1. Grant of SSARs. The Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) of World Fuel Services Corporation, a Florida
corporation (the “Company”) has awarded to [                    ] (the
“Participant”), effective as of [                                ] (the “Grant
Date”) [            ] stock settled stock appreciation rights (the “SSARs”). The
SSARs have been granted under the Company’s 2006 Omnibus Plan (the “Plan”),
which is incorporated herein for all purposes, and the grant of the SSARs shall
be subject to the terms, provisions and restrictions set forth in this Agreement
and the Plan. The SSARs entitle the Participant to convert the SSARs into, and
to receive, shares of common stock of the Company, $0.01 par value per share
(the “Common Stock”), the aggregate Fair Market Value of which is equal to the
product of: (A) the number of SSARs granted pursuant to this Agreement and that
become vested pursuant to Section 3 or 6 hereof, multiplied by (B) the excess of
(i) the Fair Market Value of one share of the Common Stock on the date or dates
upon which the Participant converts the vested SSARs to Common Stock, over
(ii) the Conversion Price. As a condition to entering into this Agreement, and
as a condition to the issuance of any shares of Common Stock (or any other
securities of the Company), the Participant agrees to be bound by all of the
terms and conditions set forth in this Agreement and in the Plan.

2. Definitions. Capitalized terms and phrases used in this Agreement shall have
the meaning set forth below. Capitalized terms used herein and not defined in
this Agreement, shall have the meaning set forth in the Plan.

(a) [“Cause” means Cause as defined in the Participant’s Employment Agreement,
or in the absence of such definition,

(i) the failure by the Participant to perform, in a reasonable manner, his or
her duties as assigned by the Company or any Subsidiary,

(ii) any violation or breach by the Participant of his or her Employment
Agreement, consulting or other similar agreement with the Company or any
Subsidiary, if any,

(iii) any violation or breach by the Participant of any non-competition,
non-solicitation, non-disclosure and/or other similar agreement with the Company
or any Subsidiary,

(iv) any act by the Participant of dishonesty or bad faith with respect to the
Company or any Subsidiary,

(v) use of alcohol, drugs or other similar substances in a manner that adversely
affects the Participant’s work performance, or

(vi) the commission by the Participant of any act, misdemeanor, or crime
reflecting unfavorably upon the Participant or the Company or any Subsidiary.
The good faith determination by the Committee of whether the Participant’s
employment or service was terminated for “Cause” shall be final and binding for
all purposes hereunder.]



--------------------------------------------------------------------------------

(b) “Conversion Price” means $[            ].

[(c) “Disability” means Disability as defined in the Participant’s Employment
Agreement, or in the absence of such definition, the inability of the
Participant, due to illness, accident or any other physical or mental
incapacity, to perform his or her employment duties for the Company and its
Subsidiaries for an aggregate of one hundred eighty (180) days within any period
of twelve (12) consecutive months.]

(d) “Earned SSARs” means the portion of the SSARs that is considered to be
earned based upon [                    ] determined in accordance with
Section 3(a) hereof.

(e) “Employment Agreement” means any applicable employment agreement between the
Company or any Subsidiary and the Participant that is in effect at the time as
of which the Participant’s rights under this Agreement are being determined.

(f) “Expiration Date” means the [fifth] anniversary of the Grant Date.

(g) “Termination Date” means the date on which the Participant is no longer an
employee of the Company or any Subsidiary.

3. Earned SSARs and Vesting.

(a) [Insert vesting provisions and any provisions for acceleration of vesting
upon termination for certain reasons (e.g., death, Disability, termination
without Cause), or upon the occurrence of certain events (e.g., a Change in
Control)]

(b) Subject to Sections 6 and 7 hereof, the Participant’s Earned SSARs, if any,
shall become vested on the date (the “Vesting Date”) that is
[                    ]. Except as provided in Section 6(c) or 7 hereof, there
shall be no proportionate or partial vesting prior to the Vesting Date.

4. Adjustment. The number of SSARs and/or the Conversion Price are subject to
adjustment by the Committee in the event of any increase or decrease in the
number of issued shares of Common Stock resulting from a subdivision or
consolidation of the Common Stock or the payment of a stock dividend on Common
Stock, or any other increase or decrease in the number of shares of Common Stock
effected without receipt or payment of consideration by the Company.

 

2



--------------------------------------------------------------------------------

5. Substitution of SSARs. The Committee shall have the authority to substitute,
without receiving the Participant’s permission, options to purchase Common Stock
for the SSARs in the event that the Committee determines, in its sole
discretion, that such substitution is necessary or desirable based on legal
and/or accounting requirements applicable to the Company or the Participant;
provided, that (i) the vesting and expiration terms of any such substituted
option shall be the same as set forth in this Agreement, (ii) the exercise price
of any such substituted option shall be equal to the Conversion Price, and
(iii) the exercisability and transferability of any such substituted option
shall be consistent with the Plan and this Agreement and in compliance with
applicable law; and provided further, that the Committee also shall have the
ability to revert, without receiving the Participant’s permission, any unvested
substituted options to purchase Common Stock back to equivalent SSARs, in the
event that the Committee determines, in its sole discretion, that such reversion
is necessary or desirable based on legal and/or accounting requirements
applicable to the Company or the Participant.

6. Termination of SSARs; Accelerated Vesting.

(a) Any SSARs that have not previously been exercised or forfeited shall
immediately terminate on the Expiration Date and be of no further force or
effect.

(b) In the event that the Participant’s employment with the Company or any
Subsidiary is terminated by the Company or Subsidiary for Cause, or if the
Participant terminates his employment with the Company or any Subsidiary for any
reason [other than the Participant’s death or Disability], (i) the Participant
immediately shall forfeit all rights to convert any SSARs (or exercise any
substituted options), including without limitation any Earned SSARs, which have
not vested prior to the Termination Date, and (ii) the Participant’s SSARs (and
any substituted options) which vested prior to the Termination Date shall
continue to be convertible into Common Stock (or exercisable if substituted
options) until the earlier of: (x) [three (3)] months after the Termination
Date, or (y) the Expiration Date. Any vested SSARs (or substituted options)
which are not converted or exercised during the period set forth in the
preceding sentence shall immediately terminate and be of no further force or
effect.

(c) [Insert any provisions for acceleration of vesting upon termination of
employment for certain reasons (e.g., disability, death, termination without
Cause) or upon certain events (e.g., Change in Control).]

(d) Any SSARs that do not become Earned SSARs pursuant to Paragraph 3(a) hereof,
and that do not otherwise vest by reason of this Section 6 or Section 7, shall
automatically be forfeited and become null and void on [                    ].

7. Treatment under Employment Agreement. Notwithstanding any provision of this
Agreement to the contrary, if the Participant is a party to an Employment
Agreement with the Company or a Subsidiary, the vesting and early termination of
the SSARs or any substituted options shall be governed by the terms of such
Employment Agreement applicable to any equity awards granted thereunder, which
terms shall control over any contrary provisions contained herein; provided,
that the SSARs or any substituted options in no case shall be convertible into
Common Stock (or exercisable if substituted options) after the Expiration Date.

 

3



--------------------------------------------------------------------------------

8. Persons Eligible to Convert SSARs. The SSARs shall be convertible into Common
Stock during the Participant’s lifetime by the Participant or upon the death of
the Participant by a transferee to whom the SSAR or the right to convert the
SSAR into Common Stock has been transferred pursuant to Paragraph 9 below.

9. Death of Participant. The Participant may designate, by written notice to the
Company’s Secretary, a beneficiary or beneficiaries to whom any vested but
unconverted portion of the SSARs shall be transferred upon the death of the
Participant. In the absence of such designation, such vested but unconverted
portion will be transferred to the Participant’s estate. No such transfer of the
SSARs, or the right to convert the SSARs or any portion thereof into Common
Stock, shall be effective to bind the Company unless the Committee shall have
been furnished with written notice thereof and with a copy of the will and/or
such evidence as the Committee deems necessary to establish the validity of such
transfer or right to convert, and an agreement by the transferee, administrator,
or executor (as applicable) to comply with all the terms of this Agreement that
are or would have been applicable to the Participant and to be bound by the
acknowledgements made by the Participant in connection with this grant.

10. Conversion of SSARs. Subject to Paragraph 22 hereof, the vested SSARs may be
converted into Common Stock, in whole or in part, by the person then entitled to
do so as to any vested portion by giving written notice of conversion to the
attention of the Company’s Secretary and specifying the number of full Shares
with respect to which the SSARs are being converted. No partial conversion of
the vested SSARs may be for less than ten (10) Shares or multiples thereof. No
fractional shares of Common Stock shall be issued by the Company in connection
with the conversion of the vested SSARs. In lieu of issuing fractional shares,
the Company shall pay the Participant cash in an amount equal to the Fair Market
Value of any fractional shares that the Participant may be entitled to receive
upon the conversion hereof.

11. No Rights of Stockholder. Neither the Participant (nor any beneficiary or
transferee) shall be or have any of the rights or privileges of a stockholder of
the Company in respect of any of the shares of Common Stock issuable upon the
conversion of the SSARs, unless and until the Participant is issued a stock
certificate with respect to such shares of Common Stock. Except as expressly
provided in Paragraph 4 above or in the Plan, no adjustment to the SSARs shall
be made for dividends or other rights for which the record date occurs prior to
the date the certificates representing such shares of Common Stock are issued.

12. No Effect on Employment. Except as otherwise provided in the Participant’s
Employment Agreement, the Participant’s employment with the Company and any
Subsidiary is on an at-will basis only. Accordingly, subject to the terms of
such Employment Agreement, nothing in this Agreement or the Plan shall confer
upon the Participant any right to continue to be employed by the Company or any
Subsidiary, or shall interfere with or restrict in any way the rights of the
Company or any Subsidiary,

 

4



--------------------------------------------------------------------------------

which are hereby expressly reserved, to terminate the employment of the
Participant at any time for any lawful reason whatsoever or for no reason, with
or without cause and with or without notice. Such reservation of rights can be
modified only in an express written contract executed by a duly authorized
officer of the Company.

13. Transferability. Except as provided in Paragraph 9 above, the SSARs may not
be transferred, directly or indirectly.

14. Other Benefits. Except as provided below, nothing contained in this
Agreement shall affect the Participant’s right to participate in and receive
benefits under and in accordance with the then current provisions of any
pension, insurance or other Participant welfare plan or program of the Company
or any Subsidiary.

15. Maximum Term of SSARs. Notwithstanding any other provision of this
Agreement, the SSARs are not convertible into Common Stock after the Expiration
Date.

16. Binding Agreement. Subject to the limitation on the transferability of the
SSARs contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

17. Plan Governs. This Agreement is subject to all of the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern.

18. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida applicable to agreements
between Florida residents, to be performed entirely in Florida.

19. Committee Authority. The Committee shall have all discretion, power, and
authority to interpret the Plan and this Agreement and to adopt such rules for
the administration, interpretation and application of the Plan as are consistent
therewith. All actions taken and all interpretations and determinations made by
the Committee in good faith shall be final and binding upon the Participant, the
Company and all other interested persons, and shall be given the maximum
deference permitted by law. No member of the Committee shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or this Agreement.

20. Captions. The captions provided herein are for convenience only and are not
to serve as a basis for the interpretation or construction of this Agreement.

21. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

22. Taxes; Exercise Price. Prior to converting any vested SSARs or exercising
any vested substituted options, the Participant shall pay to the Company an

 

5



--------------------------------------------------------------------------------

amount determined by the Company to be sufficient to satisfy any applicable
federal, state, local and foreign withholding or other taxes (“Withholding Tax”)
and, in the case of substituted options, the applicable exercise price. The
Company may, at its option, permit the Participant or other person converting
the vested SSARs or exercising the vested options to satisfy his or her
obligations by surrendering to the Company a portion of the shares of Common
Stock that the Participant or such person would otherwise be entitled to receive
upon such conversion or exercise. Any acquisition of shares of Common Stock by
the Company as contemplated hereby is expressly approved by the Committee as
part of the approval of the SSARs. Until such time as the Participant has
satisfied the requirements of this Section 22, the Company shall have no
obligation to effect a conversion of SSARs or exercise of substituted options
hereunder.

23. [Stock Retention Policy. The Participant understands that the Committee has
adopted a policy that requires the Participant to retain ownership of one-half
(50%) of the Shares acquired by Participant hereunder (net of the number of
Shares which would need to be sold to satisfy any applicable taxes owed upon
conversion), for a period of five (5) years after issuance of such Shares (or
until the Participant’s employment with, and services for, the Company and its
Subsidiaries terminates, if earlier). The Participant agrees to comply with such
policy, and any modifications thereof that may be adopted by the Committee from
time to time.]

24. Registration Statement. The Participant acknowledges and agrees that the
Shares will be restricted and have not been registered under the Securities Act
of 1933 (the “1933 Act”) or any state securities laws and may not be resold
unless registered pursuant to the provisions thereunder or if an exemption from
registration is available. The Participant agrees not to dispose of all or any
part of the Shares received pursuant to this Agreement except in compliance with
the applicable provisions of the 1933 Act and state securities laws. Prior to
conversion of the SSARs into Shares, or exercise of any substituted option, the
Participant shall execute and deliver to the Company such representations in
writing as may be requested by the Company in order for it to comply with the
applicable requirements of federal and state securities law.

25. Miscellaneous. This Agreement and the Plan constitute the entire
understanding of the parties on the subjects covered. The Participant expressly
warrants that he or she is not executing this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
This Agreement and the Plan can be amended or terminated by the Company to the
extent permitted under the Plan. Amendments hereto shall be effective only if
set forth in a written statement or contract, executed by a duly authorized
member of the Committee. The Participant shall at any time and from time to time
after the date of this Agreement, do, execute, acknowledge, and deliver, or will
cause to be done, executed, acknowledged and delivered, all such further acts,
deeds, assignments, transfers, conveyances, powers of attorney, receipts,
acknowledgments, acceptances and assurances as may reasonably be required to
give effect to the terms hereof, or otherwise to satisfy and perform the
Participant’s obligations hereunder.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.

 

WORLD FUEL SERVICES CORPORATION By:  

 

Name:   Title:  

PARTICIPANT Signature:  

 

Print Name:  

 

7